  Case 3:20-cv-00186-NJR Document 6 Filed 04/30/20 Page 1 of 2 Page ID #20



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

PARRY DELOACH,                                  )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )     Case No. 20-cv-186-NJR
                                                )
CRAIG RICHERT, et al.,                          )
                                                )
                              Defendants.       )

                                 ORDER OF DISMISSAL

ROSENSTENGEL, Chief District Judge:

       On February 18, 2020, Plaintiff was ordered to pay the filing fee of $400.00 or to file an

IFP Motion within thirty days and was warned that failure to comply would result in dismissal of

the action. (Doc. 2). On April 8, 2020, the Court entered a second order directing Plaintiff to pay

the filing fee or file a properly completed IFP Motion on or before April 22, 2020, and was once

again warned that failure to comply would result in dismissal of the action. (Doc. 5). To date,

Plaintiff has failed to pay the filing fee or file for IFP. Therefore, this action is DISMISSED

without prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). Plaintiff’s obligation to pay the $400.00 filing fee for this action was incurred at the time

the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir.

1998). Accordingly, the agency having custody of Plaintiff is directed to remit the $400.00 filing

fee from his prison trust fund account if such funds are available. If he does not have $400.00 in

his account, the agency must send an initial payment of 20% of the current balance or the average

balance during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Plaintiff’s trust

                                                 1
  Case 3:20-cv-00186-NJR Document 6 Filed 04/30/20 Page 2 of 2 Page ID #21



fund account (including all deposits to the inmate account from any source) until the statutory fee

of $400.00 is paid in its entirety. The agency having custody of Plaintiff shall forward payments

from his account to the Clerk of Court each time his account exceeds $10.00 until the $400.00

filing fee is paid. Payments shall be mailed to: Clerk of the Court, United States District Court for

the Southern District of Illinois. The Clerk is DIRECTED to mail a copy of this Order to the

Trust Fund Officer at the Madison County Jail upon entry of this Order.

       IT IS SO ORDERED.

       DATED: April 30, 2020

                                                      s/ NANCY J. ROSENSTENGEL
                                                      U.S. Chief District Judge




                                                 2
